Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com September 18, 2010 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Lans Holdings, Inc. Kuala Lumpur To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Form S-1 (Post-Effective Amendment to Form S-1/A), Registration Statement under the Securities Act of 1933, filed by Lans Holdings, Inc. of our report dated March 7, 2010, relating to the financial statements of Lans Holdings, Inc., a Nevada Corporation, as of and for the years ending November 30, 2009 and 2008 and for the period from November 13, 2007 (date of inception) to November 30, 2009, and the reference to us under the heading “Interests of Named Experts and Counsel”. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
